988 F.2d 118
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Sherry B. CALLAHAN, Plaintiff-Appellant,v.Janene YEATES;  Robert Gaultney;  Shiela Younger;  VikkiWittig, Defendants-Appellees.
No. 91-16221.
United States Court of Appeals, Ninth Circuit.
Feb. 19, 1993.

Appeal from the United States District Court for the Northern District of California;  No. CV-91-00683-TEH, Thelton E. Henderson, District Judge, Presiding.
N.D.Cal.
AFFIRMED.
Before GOODWIN, SCHROEDER and CANBY, Circuit Judges.


1
MEMORANDUM**


2
Sherry Callahan appeals pro se the district court's 1915(d) dismissal of her civil rights action against various attorneys and state and county officials.   We review for an abuse of discretion.   Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992).   We have jurisdiction pursuant to 28 U.S.C. § 1291.   We affirm.


3
An in forma pauperis complaint may be dismissed sua sponte before service of process under section 1915(d) only if it is frivolous.   Nietzke v. Williams, 490 U.S. 319, 324 (1989);   McKeever v. Block, 932 F.2d 795, 798 (9th Cir.1991).   A complaint is frivolous "where it lacks an arguable basis in law or fact."   Nietzke, 490 U.S. at 325.   Accordingly, the district court may dismiss a complaint that is based on meritless legal theory, or factual contentions that are clearly baseless.   Nietzke, 490 U.S. at 327.  "Baseless" claims subject to sua sponte dismissal include those "describing fantastic or delusional scenarios."   Id. at 328;   McKeever, 932 F.2d at 798.  "[A] finding of factual frivolousness is appropriate when the facts alleged rise to the level of the irrational or the wholly incredible."   Denton, 112 S.Ct. at 1733.


4
Here, Callahan contends that defendants conspired to withhold a number of her documents in a civil suit related to the suspension of Callahan's drivers license.   Specifically, she asserts that Commissioner Janene Yeates is intent on destroying Callahan as part of a larger conspiracy involving Callahan's "fierce and deeply hated enemies, the 7 Day Adventists, and/or Deputy Michael Gates, Esq. in the office of Attorney General."


5
The district court found that Callahan's complaint lacked an arguable basis in fact because it described "fantastic or delusional scenarios."   See Nietzke, 109 S.Ct. at 1831, 1833.   We agree.   Accordingly, the district court did not abuse its discretion by dismissing Callahan's action as frivolous.   See Denton, 112 S.Ct. 1734.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, Callahan's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3